DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 2/20/2020. The Examiner notes claims 1-22 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1-3, 7-8, & 22
The term "about" is a relative term which renders the claim indefinite as it is used to describe a range of dimension.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examining purposes, "about" is interpreted to be removed.
All dependent claims are similarly rejected.
Regarding claim 12-16
The claims all state specific dimensions are defined by a table in specification. It is unclear what A1, A3, D1, D2, D3, & H are in the claims. No language in the claims defines what these are. Are they length, angle, width, depth, etc.? 
While the specification informs the claims, the specification is not read into the claims. Referring to tables in the specification needs to be removed.
Additionally each table has multiple sets of ranges for each dimension. A person having ordinary skill in the art would not know which set of ranges is being claimed. It is unclear what the dimensions of the pole are. 
For examining purposes, the limitations starting with the variable will be interpreted as being removed. For example, claim 12 states "…wherein the pole has dimensions A3, A1, and H as defined by Table 2." For examining purposes, the limitation will be interpreted as "…wherein the pole has dimensions."
All dependent claims are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 12-16, 18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (US 4809388 A), hereinafter Dietrich.
Regarding claim 1. Dietrich discloses an ergonomic pole [10]: a pole [48] having a first end [50] and a second end [52], the pole further having a first segment [54] adjacent the first end [Fig 2], a third segment [60] adjacent the second end [Fig 2] and a second segment [62] disposed between the first segment and the third segment [Fig 2]; and a cleaning implement [42] coupled to the first end [Fig 2]; wherein the third segment is disposed on an angle of 25 degrees to 40 degrees relative to a surface being cleaned when the floor cleaning implement is in an operating position [Fig 1-2; Col3:line49-66; the angle of 60 to the floor is variable based on the user's desire to angle the cleaning implement (i.e. the third segment is disposed between 25-40 degrees by a user)], and wherein the second end is positioned 630 - 1400 mm from the surface when the floor cleaning implement is in the operating position [Fig 1-2; Col3:line49-66; the height of 52 from the floor is variable based on the user's desire to angle the cleaning implement and the height of the user (i.e. the second end is disposed between 630-1400 mm by a user)].

Regarding claim 2. The ergonomic pole of claim 1, wherein the first segment is disposed on an angle of about 30 to 60 degrees when the floor cleaning implement is in the operating position [Fig 1-2; Col3:line49-66; the angle between 60 & 62 is greater than 90 degrees (i.e. 91-180 degrees) so when the third segment is between 25-40 degrees to the floor, the angle of 54 to the floor will vary between 30-60 degrees].

Regarding claim 3. The ergonomic pole of claim 1, wherein the first segment is disposed on an angle of about 35-50 degrees when the floor cleaning implement is in the operating position [Fig 1-2; Col3:line49-66; the angle between 60 & 62 is greater than 90 degrees (i.e. 91-180 degrees) so when the third segment is between 25-40 degrees to the floor, the angle of 54 to the floor will vary between 35-50 degrees].

Regarding claim 5. The ergonomic pole of claim 1, wherein the pole includes a first curved portion between the first segment and the second segment [Fig 2], and a second curved portion between the second segment and the third segment [Fig 2].

Regarding claim 6. The ergonomic pole of claim 1, wherein the first segment has a first axis [Fig 2], the second segment has a second axis [Fig 2], and the third segment includes a third axis [Fig 2], a first intersection of the first axis and the second axis defining a first datum point [Fig 2, the vertex of angle θ is the first datum point], a second intersection of the second axis and the third axis defining a second datum point [Fig 2; the vertex of the angle formed by the axis's of 60 & 62 is the second datum point].

Regarding claim 7. The ergonomic pole of claim 6, but does not teach wherein the third segment has a length of about 670 - 790 mm from the second datum point to the second end.
However it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to the third segment as disclosed by Dietrich to be a length of 670-790 mm since it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device"  MPEP 2144.04-IV-A.  In the instant case, the ergonomic pole of Dietrich would not operate differently with the claimed length and since the length is intended to maintain the desired angle of the cleaning implement to the surface to be cleaned the device would function appropriately have the claimed length.  Further, Applicant places no criticality on the length claimed, indicating simply that the length is selected to maintain the first segment at a desired angle (Specification ¶49, ¶56, & ¶63).

Regarding claim 8. The ergonomic pole of claim 7, but does not teach wherein the first segment has a length of about 150 - 270 mm inches from the first end to the first datum point.
However it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to the first segment as disclosed by Dietrich to be a length of 150-270 mm since it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device"  MPEP 2144.04-IV-A.  In the instant case, the ergonomic pole of Dietrich would not operate differently with the claimed length and since the length is intended to maintain the desired angle of the cleaning implement to the surface to be cleaned the device would function appropriately have the claimed length.  Further, Applicant places no criticality on the length claimed, indicating simply that the length is selected to maintain the first segment at a desired angle (Specification ¶49, ¶56, & ¶63)

Regarding claim 12-16. Claim(s) 12-16 recite(s) the same, similar, or partial limitations as those addressed for claim(s) 1 & 5-6.  The differences are addressed below:  
Claim 12 has the limitations of 1 & 6
Claim(s) 12-16 is/are therefore rejected for the same reasons set forth for claim(s) 1 & 5-6.

Regarding claim 18. The ergonomic pole of claim 12, further comprising a coupler member coupled to an end of the first segment [Fig 2; 42 is coupled to 50 via coupler member].

Regarding claim 20. The ergonomic pole of claim 18, further comprising a handle [64] coupled to an end of the third segment [Fig 2].

Claim(s) 4, 9-11, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (US 4809388 A) in view of Armstrong (US 5810408 A), hereinafter Armstrong.
Regarding claim 4. The ergonomic pole of claim 1, but does not teach wherein the second segment is configured to change length.
However Armstrong teaches an ergonomic pole for implements wherein the second segment [Fig 7; the second segment is the segment with 16] is configured to change length [Fig 7; Col2:line49-53].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second segment as disclosed by Dietrich to have the second segment be configured to change length as disclosed by Armstrong. One of ordinary skill in the art would have been motivated to make this modification to adjust to pole for the height of the user [Armstrong:  Col2:line11-14].

Regarding claim 9. The ergonomic pole of claim 8, but does not teach wherein the second segment is adjustable from a first length to a second length, a height H changes from 635 mm to 1270 mm when the second segment changes from the first length to the second length and the floor cleaning implement is at a functional angle.
However Armstrong teaches wherein the second segment [Fig 7; the second segment is the segment with 16] is adjustable from a first length to a second length [Fig 7; Col2:line49-53], a height H changes from 635 mm to 1270 mm when the second segment changes from the first length to the second length and the floor cleaning implement is at a functional angle [as the user can tilt the pole as taught by Armstrong to various angles depending on the implement and its specific use therefore the having H change from 635 mm to 1270 mm would be obvious to one of ordinary skill in the art].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second segment as disclosed by Dietrich to have the second segment be configured to change length as disclosed by Armstrong. One of ordinary skill in the art would have been motivated to make this modification to adjust to pole for the height of the user [Armstrong:  Col2:line11-14].

Regarding claim 10-11. Claim(s) 10-11 recite(s) the same, similar, or partial limitations as those addressed for claim(s) 2-3.  Claim(s) 10-11 is/are therefore rejected for the same reasons set forth for claim(s) 2-3.

Regarding claim 17. Claim(s) 17 recite(s) the same, similar, or partial limitations as those addressed for claim(s) 4.  Claim(s) 17 is/are therefore rejected for the same reasons set forth for claim(s) 4.

Claim(s) 19 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (US 4809388 A) in view of Greenberg (US 20040055099 A1), hereinafter Greenberg.
Regarding claim 19. Dietrich discloses the ergonomic pole of claim 18, but does not teach wherein the coupler member has a threaded portion configured to couple the coupler member to the cleaning implement.
However Greenberg teaches an ergonomic pole for implements, wherein the coupler member [Fig 6; 18 connecting to 34 is the coupler member] has a threaded portion configured to couple the coupler member to the cleaning implement [¶38; 18 is connected to 34 via a threaded coupling].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace conventional coupling as disclosed by Dietrich with the threaded coupling as disclosed by Greenberg as a simple substitution of a known element to produce predictable result of coupling a pole to an implement [Greenberg:  ¶38]. 

Regarding claim 21. The ergonomic pole of claim 20, but does not teach further comprising a grip member coupled to the third segment.
However Greenberg teaches further comprising a grip member [66] coupled to the third segment [Fig 7; 66 is placed near the apex (i.e. the transition from third segment to second segment)].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third segment as disclosed by Dietrich to have a grip member coupled to the third segment as disclosed by Greenberg. One of ordinary skill in the art would have been motivated to make this modification to provide an advantageous ergonomic anatomical posture, emphasizing a relatively straight, balanced, and relaxed alignment of the wrists, arms and torso [Greenberg:  ¶5].

Regarding claim 22. Claim(s) 22 recite(s) the same, similar, or partial limitations as those addressed for claim(s) 1 & 9-10. Claim(s) 22 is/are therefore rejected for the same reasons set forth for claim(s) 1 & 9-10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoell, III (US 20190224837 A1) discloses an ergonomic pole. Zeisig (US 3222699 A) discloses an ergonomic pole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723